UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5160 DREYFUS NEW YORK AMT-FREE MUNICIPAL MONEY MARKET FUND (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 8/31/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New York AMT-Free Municipal Money Market Fund August 31, 2012 (Unaudited) Coupon Maturity Principal Short-Term Investments101.4% Rate (%) Date Amount ($) Value ($) New York99.3% Albany Industrial Development Agency, Civic Facility Revenue (Renaissance Corporation of Albany Project) (LOC; M&T Trust) 0.22 9/7/12 2,390,000 a 2,390,000 Albany Industrial Development Agency, Civic Facility Revenue (The College of Saint Rose Project) (LOC; Wells Fargo Bank) 0.17 9/7/12 3,550,000 a,b 3,550,000 Albany Industrial Development Agency, Civic Facility Revenue (The College of Saint Rose Project) (LOC; Wells Fargo Bank) 0.17 9/7/12 6,800,000 a,b 6,800,000 Auburn City School District, GO Notes, BAN 1.00 6/26/13 2,000,000 b 2,007,644 Ausable Valley Central School District, GO Notes, BAN 1.50 4/5/13 2,140,000 b 2,149,689 Bleecker Terrace Housing Development Corporation, Housing Development Revenue (Bleecker Terrace Apartments Project) (LOC; FHLB) 0.26 9/7/12 935,000 a 935,000 Brookhaven Industrial Development Agency, Civic Facility Revenue (The Methodist Retirement Community Development Corporation Civic Facility) (LOC. U.S. Bank NA) 0.17 9/7/12 2,000,000 a 2,000,000 Campbell-Savona Central School District, GO Notes, BAN 1.50 6/21/13 1,175,000 b 1,182,772 Cayuga County, GO Notes, BAN 2/8/13 Chautauqua Lake Central School District, GO Notes, BAN 6/27/13 b Dutchess County Industrial Development Agency, Revenue (Trinity-Pawling School Corporation Civic Facility) (LOC; PNC Bank NA) 9/7/12 a,b Franklin County Industrial Development Agency, Civic Facility Revenue (Trudeau Institute, Inc. Project) (LOC; HSBC Bank USA) 9/7/12 a Hamburg Central School District, GO Notes, BAN 6/14/13 b Hannibal Central School District, GO Notes 6/15/13 b Heuvelton Central School District, GO Notes, BAN 6/28/13 b Hornell City School District, GO Notes, BAN 6/28/13 b JPMorgan Chase Putters/Drivers Trust (Series 4253) (Triborough Bridge and Tunnel Authority, General Revenue, Refunding (MTA Bridges and Tunnels)) (Liquidity Facility; JPMorgan Chase and Company) 9/1/12 5,000,000 a,c,d Monroe County Industrial Development Agency, Civic Facility Revenue (The Glen at Cherry Ridge, LLC Project) (LOC; HSBC Bank USA) 9/7/12 a Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Trust) 9/7/12 a Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC - Robert Weslayan College Project) (LOC; M&T Trust) 9/7/12 a,b Monroe County Industrial Development Corporation, Revenue (Saint Ann's Home for the Aged Project) (LOC; HSBC Bank USA) 9/7/12 a Nassau County Industrial Development Agency, Civic Facility Improvement Revenue, Refunding (Cold Spring Harbor Laboratory Project) (Liquidity Facility; TD Bank) 9/1/12 a,b Nassau County Industrial Development Agency, Civic Facility Revenue (Saint Mary's Children Project) (LOC; TD Bank) 9/7/12 a New York City, GO Notes (LOC; BNP Paribas) 9/7/12 a New York City, GO Notes (LOC; California State Teachers Retirement System) 9/1/12 a New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Cobble Hill Health Center, Inc. Project) (LOC; Bank of America) 9/7/12 a New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Natural Resources Defense Council, Inc. Project) (LOC; Bank of America) 9/7/12 a New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Poly Prep Country Day School Project) (LOC; Bank of America) 9/7/12 a,b New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Village Center for Care Project) (LOC; Bank of America) 9/7/12 a New York City Housing Development Corporation, MFMR (Marseilles Apartments) (LOC; Citibank NA) 9/7/12 a New York City Industrial Development Agency, Civic Facility Revenue (Birch Wathen Lenox School Project) (LOC; TD Bank) 9/7/12 a,b New York City Industrial Development Agency, Civic Facility Revenue (Brooklyn United Methodist Church Home Project) (LOC; TD Bank) 9/7/12 a New York City Industrial Development Agency, Civic Facility Revenue (Children's Oncology Society of New York, Inc. Project) (LOC; JPMorgan Chase Bank) 9/7/12 a New York City Industrial Development Agency, Civic Facility Revenue (French Institute-Alliance Francaise de New York - Federation of French Alliances in the United States Project) (LOC; M&T Trust) 9/7/12 a,b New York City Industrial Development Agency, Civic Facility Revenue (Professional Children's School, Inc. Project) (LOC; Wells Fargo Bank) 9/7/12 a,b New York City Industrial Development Agency, Civic Facility Revenue (Village Community School Project) (LOC; TD Bank) 9/7/12 a,b New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; U.S. Bank NA) 9/1/12 a New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Bank of Nova Scotia) 9/1/12 a New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; California State Teachers Retirement System) 9/1/12 a New York City Transitional Finance Authority, Future Tax Secured Revenue (LOC; Bank of Nova Scotia) 9/7/12 a New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Liquidity Facility; Northern Trust Company) 9/1/12 a New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Liquidity Facility; U.S. Bank NA) 9/1/12 a New York Liberty Development Corporation, Liberty Revenue, Refunding (3 World Trade Center Project) (LOC; JPMorgan Chase Bank) 9/7/12 a New York State Dormitory Authority, Revenue (Mount Saint Mary College) (LOC; JPMorgan Chase Bank) 9/7/12 a,b New York State Dormitory Authority, State Personal Income Tax Revenue (Economic Development and Housing) 12/15/12 New York State Energy Research and Development Authority, Facilities Revenue (Consolidated Edison Company of New York, Inc. Project) (LOC; Mizuho Corporate Bank Ltd.) 9/7/12 a New York State Housing Finance Agency, Housing Revenue (Baisley Park Gardens) (LOC; Citibank NA) 9/7/12 a New York State Mortgage Agency, Homeowner Mortgage Revenue (Citigroup ROCS, Series RR II R-11713) (Liquidity Facility; Citibank NA) 9/7/12 1,970,000 a,c,d Niagara Wheatfield Central School District, GO Notes, BAN (Various Improvements) 3/27/13 b Odessa-Montour Central School District, GO Notes, BAN 6/14/13 b Oswego County Industrial Development Agency, Civic Facility Revenue (Springside at Seneca Hill, Inc. Project) (LOC; M&T Trust) 9/7/12 a Port Authority of New York and New Jersey, Equipment Notes 9/7/12 a Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; TD Bank) 9/7/12 a Rensselaer Industrial Development Agency, Senior Housing Revenue (Brunswick Senior Housing Project) (LOC; FHLB) 9/1/12 a Rockland County Industrial Development Agency, Civic Facility Revenue (Dominican College Project) (LOC; TD Bank) 9/7/12 a,b Rockland County Industrial Development Authority, Revenue (Northern Manor Multicare Center, Inc. Project) (LOC; M&T Trust) 9/7/12 a Seaford Union Free School District, GO Notes, TAN 6/20/13 b Suffolk County Industrial Development Agency, Civic Facility Revenue (Hampton Day School Civic Facility) (LOC; JPMorgan Chase Bank) 9/7/12 a,b Suffolk County Water Authority, Revenue, BAN (Liquidity Facility; Bank of Nova Scotia) 9/7/12 a Sullivan County, GO Notes, BAN 3/8/13 Sullivan County, GO Notes, BAN 3/8/13 Sullivan County, GO Notes, TAN 3/15/13 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties - Vanderbilt/Larned Project) (LOC; M&T Trust) 9/7/12 a Tompkins County Industrial Development Agency, Continuing Care Retirement Community Revenue (Kendal at Ithaca, Inc. Project) (LOC; Wells Fargo Bank) 9/7/12 a Triborough Bridge and Tunnel Authority, Subordinate Revenue, Refunding (MTA Bridges and Tunnels) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 9/7/12 a West Genesee Central School District, GO Notes, RAN 12/28/12 b Westchester County Industrial Development Agency, Civic Facility Revenue (Westchester Arts Council, Inc. Project) (LOC; Wells Fargo Bank) 9/7/12 a U.S. Related2.1% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (LOC; Barclays Bank PLC) 9/7/12 a Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11762) (Liquidity Facility; Citibank NA) 9/7/12 1,000,000 a,c,d Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11765) (Liquidity Facility; Citibank NA) 9/7/12 1,500,000 a,c,d Total Investments (cost $195,803,320) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At August 31, 2012, the fund had $58,379,476 or 30.2% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2012, these securities amounted to $9,470,000 or 4.9% of net assets. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At August 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of August 31, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW YORK AMT-FREE MUNICIPAL MONEY MARKET FUND By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2012 By: /s/ James Windels James Windels Treasurer Date: October 22, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
